DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 13 January 2021.
Claims 1, 6, 9, 10, 12, 17 and 18 have been amended.
Claims 2, 5, and 19 have been canceled.
Claims 21-23 have been added as new.
Claims 1, 3-4, 6-18, and 20-23 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the provisional double patenting rejection, this rejection is respectfully maintained.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised and have necessitated updated grounds of rejection, see below.
Applicant’s amendments are insufficient to overcome the previously rejection and have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 13 January 2021 have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that the amended limitations improve the functioning of the computer by allowing a user to view visualizations on a gui.  Examiner respectfully disagrees.  The computer elements merely act as a tool to apply the exception and output the results in a generic computerized environment.  The fact that the steps occur “at the validation interface” does not set forth the required utilization of any specific functional aspects of the interface when implementing the abstract concept relating to the performance assessment of the demand forecasting models.  The generated interface that receives inputs and displays the performance is merely post solution activity describing generic interface functionality to output the results of the abstract assessment process and modeling. There is no support that shows out displaying performance data in an interface improves the functioning of the computer itself, there is nothing outlining how the assessment of a model for demand forecasting improves the functioning of the computer elements themselves or any other technological aspect set forth in the invention’s specification.  Therefore, the additional elements when considered both individually and as a whole do not integrate the abstract idea into a practical application nor do they amount to significantly more.  The 101 rejections are respectfully maintained.
Regarding the 103 rejections, applicant argues that the previously relied upon art fails to teach each and every limitation of the amended claims.  These arguments have been fully considered but are moot in view of the updated and new grounds of rejection necessitated by the amendments to the claims.  See below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 refers to the method of Claim 1, however, Claim 1 is a system claim. Therefore, it is unclear if Claim 22 is intended to be dependent upon the System of Claim 1 or the method of Claim 9.  Clarification is required. 
Additionally, Claim 23 refers to the method of Claim 23.  A claim cannot depend upon itself, this is interpreted as being a typographical error.  However, it remains unclear whether claim 23 is further limiting the method of Claim 9 or the system of Claim 1.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/172,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application is narrower and thus anticipates the broader claims in the currently examined application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-18, and 20-23 are rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.
Independent claims 1 and 9 recite assessing performance of demand forecasting models by calibrating or training a model, testing the model by calculating predictions, and calculating validation results.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers mathematical concepts and the performance of the limitations in the mind.  But for the “server configured to” language, the claims encompass a user training 
Independent claim 17 recites viewing and analyzing results by receiving inputs and selections to plot a display of a visualization of portions of a validation set as well as details in a table.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  But for the GUI and GUI sections, the claim encompasses a user simply observing data and making evaluations in their mind.  The mere nominal recitation of a GUI does not take the claim out of the mental processes grouping.  Thus the claim recites an abstract idea.
These judicial exceptions are not integrated into a practical application.  The claims recite a system comprising a processor and memory, a command line tool for receiving inputs/selections, sending data sets/packets, a server configured to query a data store that stores/saves information in a repository and generates an interface including a visualization and sections to receive inputs at the interface and displays the performance results.  The receiving, sending, querying/filtering, storing, saving, and generating/displaying steps are recited at a high level of generality and amount to mere data gathering and transmission or output, which 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, sending, querying, storing, saving and generating/displaying steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the server, repository or GUI are anything other than generic, off the shelf computer components, and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05(d) indicate that mere collection, receipt, transmission, storage and display of data over a network is a well-understood, routine and 
Dependent claims 3-4, 6-8, 10-16, 18, and 20-23 are dependent upon independent claims 1, 9 and 17 and include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract idea by describing the types of plots or visualizations, metrics to be displayed, users who interact with the system, data being stored/used or analyzed, types of models built, data in a validation set(s) which illustrate additional mental processes including data observations and evaluations.  The claims recite additional limitations describing receiving inputs and selections to display outputs, tools for execution communicatively connected to the server, storage elements and updating functions.  These elements merely apply the abstract idea or illustrate insignificant extra solution data gathering, transmission, storage or outputting/display and therefore do no integrate the abstraction into a practical application nor do they amount to significantly more when reconsidered, based on the case law identified in the previously cited MPEP sections.
For these reasons, there is no inventive concept and claims 1, 3-4, 6-18, and 20-23 are not considered to be drawn to eligible subject matter and are not considered patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al. (US 2015/0100295) in view of Gilgur et al. (US 7,788,127) further in view of Duncan et al. (US 2017/0220943).
As per Claim 1 Jetcheva teaches:
A system for assessing performance of demand forecasting models, the system comprising a computer system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor (Jetcheva Figs. 1A, 1B and at least [0017-0058]) to: 
gather/generate a demand forecast from stored data (Jetcheva [0015-0016, 0033] describing generating forecasts by performing interval forecasts from stored data); 
receive and store validation sets in a data repository (Jetcheva [0021] describes storing data generated, received and or operated on during the performed functions and operations, Fig. 1 item 126); 
calibrate the forecasting model with historical training data from a test data repository (Jetcheva [0044-0046, 0083-0084] describe training and tuning a model using historical data stored by the system); 
test the forecasting model at the validation server by calculating predictions for each of a plurality of sets of forecast coordinates within the validation sets (Jetcheva [0044-0046, 0083-0084] describe training and tuning a model using historical data stored by the system including a server as is described in at least [0067]); 
save the calculated predictions in the test data repository (Jetcheva [0021] escribes storing data generated, received and or operated on during the performed functions and operations, Fig. 1 item 126); 
calculate forecast validation results at the validation server (Jetcheva [0040] describes verifying the accuracy using an error equation via the system including a server as is described in at least [0067]); 
store validation results in a validation data repository (Jetcheva [0021] escribes storing data generated, received and or operated on during the performed functions and operations, Fig. 1 item 126); and 
Jetcheva describes automatically performing verification and tuning functions and storing results for future modeling and analysis but does not explicitly recite receiving configuration options, sending a packet to a server, querying a data store or displaying the validation results.
However, Gilgur teaches techniques for evaluating data models and forecasts (Abstract).  Gilgur further teaches:
receive, input of a validation set and selections of configuration options (Gilgur Col. 3:62-Col. 4:2 describes receiving and adjusting user specified configuration tuning parameters, e.g. input of a validation set and selections of options, Col. 3: 53-Col. 4:2 describes (re)starting the validation processing by sending data sets to the MQI engine, Col. 3: 15-Col. 4: 10 describes the configuration diagram where inputs are received including time series data, parameters, etc. and outputs are displayed or presented by the validation server or MQI engine); and 
send a submission packet to a validation server, the submission packet comprising the validation set and the selections of configuration options (Gilgur Col. 3: 53-Col. 4:2 describes (re)starting the validation processing by sending data to the MQI engine, e.g. a packet of information input as described above including a data set and options); 
generate a validation user interface and display visualizations of forecast performance for the forecasting model (Gilgur Col. 4: 7-10 describes presenting validation results to the user and utilizing the MQI to compare forecasts as is described in at least Col. 5: 40-Col. 7:60, Col. 3: 15-Col. 4: 10 describes the configuration diagram where inputs are received including time series data, parameters, etc. and outputs are displayed or presented by the validation server or MQI engine)).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to assess demand forecasting models to include the techniques for receiving data and selections, sending particular information to a validation server and 
Jetcheva/Gilgur teach storing and analyzing forecast data for validating a forecasting model, as is shown above.  Neither explicitly recite that the data is queried from a data store.  However, Duncan teaches a data analytic process and system and includes a plurality of analysis tools.  Duncan further teaches:
receive, a command line tool, inputs (Duncan Fig. 8 and 9 illustrate and describe how the server can include programming languages that can be used to perform a variety of functions including inputting commands as is described in at least [0347]),
 at the validation server, query a data store (Duncan [0125-0127, 0231, 0365 describes generating a series of queries, via the system including a server as is described in at least [0035], regarding the goals of the analysis to be carried out for the analysis project and offers different choices to users to gather information that can be used to gather data from internal databases)
receive, retrieve and store data sets matching the query in a data repository (Duncan [0125-0127, 0231, 0365 describes generating a series of queries, via the system including a server as is described in at least [0035], regarding the 
generate a user interface configured to display a plurality of collapsible graphical sections (Duncan Figs. 11-13 and their associated text illustrate a series of display interfaces with collapsible or expandable sections such as drop down menus or icons that can provide further information or different details);
receive input filters, validation set selections, and options at the validation user interface (Duncan Figs. 11-13 an their associated text illustrate the ability to set or receive set selections, options and analytic filters for validating or analyzing performance data); and
display visualizations of forecast performance for the analyzed data on the user interface based on the filters, validation set selections and options (Duncan Figs. 11-13 and their associated text illustrate and describe displaying analytic performance evaluations on an interface based on filters, data set selections and options).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to generate a demand forecast from stored data or to gather historical demand forecast data to include the technique for querying a data store to gather data because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the 
As per Claim 3 Gilgur teaches presenting validation or MQI results.  Neither Jetcheva nor Gilgur teaches visualizations of specific plots.  However, Duncan further teaches:
wherein the visualizations comprise one or more of box- plots, Q-Q plots, and histograms (Duncan [0068, 0100, 0206] describes generating a variety of graphical representations including plots, box plots, scatter diagrams, web diagrams, histograms, tables, etc.).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to generate a forecast performance visualization to include the technique for generating specific types of data plots because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By enabling specific types of visualization plots or output graphs, the combination enables specific desired data to be reviewed by the performance analysis system and user to customize the assessment being performed and further customize how the data is displayed to a user for review.
As per Claim 4 Jetcheva does not teach but Gilgur further teaches:
wherein the visualizations are configurable to display metrics selected by an administrator user (Gilgur in at last Col. 3: 30-Col. 4: 10 the configuration diagram where inputs are received including time series data, parameters, etc. and outputs are displayed or presented by the validation server or MQI engine, Gilgur describes analysts and end users of the models and forecasts in at least Col. 2: 40-54 that can make picks or selections so that specific information can be provided to them accordingly, see Col. Col. 3: 15-Col. 4: 10, Col. 6:1-13).
Gilgur is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 6 Jetcheva/Gilgur does not teach but Duncan further teaches:
wherein the command line tool is executable on a computing system communicatively connected to the validation server (Duncan Fig. 8 and 9 illustrate and describe how the server can include programming languages that can be used to perform a variety of functions including inputting commands as is described in at least [0347], e.g. the server is connected to an executable command tool).
Duncan is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 7 Jetcheva further teaches:
wherein the test data repository comprises a test directory (Jetcheva Fig. 1 item 126 illustrates all the data including primary and secondary historical and secondary data, load data, and at least ambient condition data which are all .  
As per Claim 8 Jetcheva further teaches:
wherein the validation data repository comprises a validation database (Jetcheva Fig. 1 item 126 illustrates all the data including primary and secondary historical and secondary data, load data, and at least ambient condition data which are all used to train, tune  and verify the best sub-model, as is described in at last [0016, 0034-0035, 0044-0057, 0072-0076, 0090, 0102]).  
As per Claim 9 the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.
wherein the validation set comprises forecasted values calculated by the demand forecasting model (Jetcheva [0021] describes storing data generated, received and or operated on during the performed functions and operations, Fig. 1 item 126, [0044-0046, 0083-0084] describe training and tuning a model using historical data stored by the system)
As per Claim 10 Jetcheva further teaches:
wherein the demand forecasting model is an ensemble forecast model built from a combination of component models weighted based on performance (Jetcheva [0004, 0017, 0023, 0033-0035, 0042, 0069, 0083-0084] describe determining a model by combining selected sub-models that may include weighting factors).  
As per Claim 11 the limitations are substantially similar to those set forth in Claim 3 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 3 above.
As per Claim 12 Jetcheva the ability to select settings and parameter values that are used along with what type of model/analysis or verification is performed as is described in at least [0042, 0047, 0093], e.g. options.  Jetcheva does not explicitly recite a validation interface with collapsible graphical sections including a filter, sets, options, plot and details section. Gilgur further teaches:
display a summary table including information about filtered validation sets, receive selection of one or two validation sets for inspection, and receive input to provide a visualization (Gilgur Abstract describes the ability to display a summary indication of data/model and forecast quality so that different models and forecasts can be compared, i.e. a selection of more than one set, and the results presented to a user as is described in at least Col. 3: 53-Col. 4:10 and in at least Col. 5: 40-Col. 7:60); 
Gilgur is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
Neither Jetcheva nor Gilgur explicitly recite a validation interface with graphical sections including a filter, sets, options, plot and details section.  However, Duncan further teaches:
wherein the validation user interface includes a plurality of collapsible graphical sections (Duncan Figs. 11-13 illustrate a user analysis interface with a plurality of collapsible graphical sections as are described in at least [0353-0367]) comprising: a filter section configured to receive input to upload a validation, receive indications of tags, receive input of a date range, and receive selections at a drop- down list (Duncan Figs. 11-13 and at least [0353-0367] describe the ability to receive inputs for analytics and filter the data according to the input selections, indications of tags, dates, and menu selections, see also [0173-0174, 0200, 0328]); 
a sets section configured to display of summary data (Duncan Figs. 11-13 and at least [0353-0367] describe sections on an interface configured to display a summary about analyzed sets of data, selections and inputs as is further described in at least [0081, 0366])
an options section configured to receive selections of portions of the validation sets to inspect in the visualization, receive selections of metrics, and receive a selection of a type of visualization (Duncan Figs. 11-13 and at least [0353-0367] describe the ability to receive analytic selections including metrics and types of outputs as is further described in at least [0236, 0372]); 
a plot section configured to display the selected visualization for the selected portions of the validation sets (Duncan Figs. 11-13 and at least [0353-0367] illustrate and describe the ability to select a type of visualization to be output as is described further in at least [0068, 0100, 0206]); and 
a details section configured to display data used in the visualization in a table and receive input to export the table (Duncan Figs. 11-13 and at least [0353-0367] illustrate and describe the ability to provide a detailed table of information .  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to generate a forecast performance visualization to include the technique for generating specific types interfaces because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By enabling specific types of visualization interface functions the combination enables specific desired data to be reviewed by the performance analysis system and user to customize the assessment being performed and further customize how the data is displayed to a user for review.
As per Claim 13 Jetcheva describes:
further comprising automatically updating the forecasts after changes to the validation sets or metrics are received (Jetcheva [0023, 0026-0027, 0049-0055,  describes updated primary and secondary data as well as updating parameters and additional data and verifying updated forecast outputs).
Jetcheva does not explicitly recite that the updated outputs includes a visualization after changes.  However, Gilgur further teaches in at least Col. 6: 1-13 describe that as different parameters or changes in data are determined or picked a different MQI can be output, e.g. updating the visualization after changes to sets or metrics are received, or presented to a user as is described in at least 
As per Claim 14 Jetcheva further teaches:
wherein the validation set comprises one or more of known data and forecasts (Jetcheva Fig. 1 item 126 illustrates how the data includes at least primary and secondary historical, updated, load and ambient condition data along with different additional data).  
As per Claim 15 Jetcheva teaches a data set to be verified that includes a model in at least the abstract.  Jetcheva does not explicitly recite that the data set includes a user, work stream or unique identifier. However, Gilgur further teaches specifying a user in at least Col. 3: 15-Col. 4: 10, Col. 2: 40-54 and Col. 6:1-13 and is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  Neither Jetcheva nor Gilgur explicit refer to the data sets as validation sets that include a work stream or identifier.  However, Duncan further teaches:
wherein the validation set includes a user, a model, a work stream, and a unique identifier (Duncan [0112 and 0254] describe validation data sets that can be created and obtained from any number of subsets, claim 9 describes the ability to update required data sets using real time stream of additional data, e.g. a work stream, and at least [0245-0247, 0348], describe utilizing classifier and category labels and other unique identifiers to distinguish and organize data).
Duncan is combined based on the reasons and rationale set forth in the rejection of Claim 12 above.  
As per Claim 16 Jetcheva and Gilgur teach data sets comprising a plurality of data sets to be verified but do not explicitly recite that they are a plurality of validation sets.  However, Duncan further teaches:
wherein the validation set comprises a plurality of validation sets (Duncan [0112 and 0254] describe validation data sets that can be created and obtained from any number of subsets).  
Duncan is combined based on the reasons and rationale set forth in the rejection of Claim 12 above.
As per Claims 17-18 the limitations are substantially similar to those set forth in Claims 12-13 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 12-13 above. Jetcheva further teaches:
a slice selector (Jetcheva [0100] describes the ability to extract verification portions of data, specific intervals can be compared against corresponding verification portions, e.g. a slice selector where selections of portions of data sets for analysis are received)
As per Claim 20 Jetcheva/Gilgur teach outputting and presenting information to a user but do not explicitly recite that the GUI is presented within a browser window.  However, Duncan further teaches:
wherein the graphical user interface is presented within a browser window (Duncan Figs. 11-13 illustrate and are described in at least [0067, 0071] as being web-based user interfaces).
Duncan is combined based on the reasons and rationale set forth in the rejection of Claim 12 above.
As per Claim 21 Jetcheva and Gilgur teach validation data sets and the ability to compare data through analytics, they do not specifically recite, but Duncan does further teach:
wherein two data sets are selected and the visualization shows a comparison of the two data sets (Duncan in at least [0167-0168, 0181, 0293, 0328] the ability to select two data sets to be compared through a visualization).
Duncan is combined based on the reasons and rationale set forth in the rejection of Claims 1 and 17 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al. (US 2015/0100295) in view of Gilgur et al. (US 7,788,127) further in view of Duncan et al. (US 2017/0220943) further in view of Mulukutla et al. (US 2011/0238461).
As per Claim 22 Jetcheva, Gilgur and Duncan teach demand forecasting models but do not explicitly recite aggregate forecasts for sales of an item across multiple stores.  However, Mulukutla teaches a sales forecasting system for clusters of stores and further describes:
wherein the demand forecasting model generates aggregate demand forecasts for sales of an individual item across a plurality of stores in a retail chain for a given time period (Mulukutla Table 6 and at least [0094-0095] generating statistical forecasts at any level including either a bottom up or top down forecast that aggregates forecasts upward to examine store level, distribution center or division level, or any other level within a retail supply chain).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al. (US 2015/0100295) in view of Gilgur et al. (US 7,788,127) further in view of Duncan et al. (US 2017/0220943) further in view of Mulukutla et al. (US 2011/0238461) further in view of Chen et al. (US 8,732,039).
As per Claim 23 Jetcheva, Gilgur, Duncan and Mulukutla teaches aggregate demand forecasts but do not explicitly recite generating forecast distributions.  However, Chen further teaches methods and systems for allocating regional inventory to reduce out of stock costs and further describes:
converting the aggregate demand forecasts into forecast distributions (Chen in at least Col. 8:65-Col. 9:35 describe obtaining demand information from a demand forecast distribution for a plurality of regions and partitioning that distribution between regions into local demand distributions as is further described in at least Fig. 8 and its associated text).
Therefore, it would be obvious to one of ordinary skill in the art to modify the aggregate demand forecasting to include techniques determining forecast distributions because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By converting data into forecast distributions, the combination enables inventory balancing which can reduce overall cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623